PeR Curiam.
This action was brought to foreclose a mechanic’s lien for materials furnished in the erection of a house. The defense was that the lien was not filed within ninety days after the last item was furnished. The trial court upheld this defense and decided the case for defendants. Plaintiff appealed from the judgment ■entered pursuant to this decision.
The case was correctly decided. The evidence showed that the house was practically completed in December, 1909. The owner settled with the contractor and ■occupied the house. He retained about $60 to pay for screens which the contractor delivered in February. On April 9, eleven days before the time for filing .a lien expired the contractor ordered and plaintiff delivered to the premises four ■small boards. The evidence is clear that they were not needed; they were thrown ■down by the side of the house and left there, but afterwards taken away. The ■date when the last item of materials was furnished was January 20. The lion ■statement was filed July 6. The trial court was fully justified in finding that the construction of the house was fully completed January 20, and that the delivery of the boards in April was an entirely independent transaction between plaintiff and the contractor.
Judgment affirmed.